     Case 1:03-md-01570-GBD-SN Document 4892 Filed 08/19/19 Page 1 of 2




                                         August 19, 2019


Via ECF

The Honorable George B. Daniels                       The Honorable Sarah Netburn
Daniel Patrick Moynihan                               Thurgood Marshall
  United States Courthouse                              United States Courthouse
500 Pearl Street, Room 1310                           40 Foley Square, Room 430
New York, NY 10007                                    New York, NY 10007


       Re:     In re Terrorist Attacks on September 11, 2001, 03 MDL 1570 (GBD) (SN)
               (All Actions)

Dear Judge Daniels and Judge Netburn:

       On behalf of Defendant Kingdom of Saudi Arabia (“Saudi Arabia”), I write concerning
Saudi Arabia’s responses today to Plaintiffs’ three sealed motions or objections submitted on
August 5, 2019. Copies of those responses are being sent to Judge Daniels’ chambers by
overnight mail and to Judge Netburn’s chambers by electronic mail.

       Saudi Arabia’s responses today contain citations to, descriptions of, and quotations from
documents that are subject to the general MDL protective order, ECF No. 1900, and that are
sealed under Judge Netburn’s order of July 22, 2019, ECF No. 4696, or should be sealed for the
same reasons as the Vienna Convention documents discussed in that order. One of Saudi
Arabia’s filings also discloses the contents of deposition testimony that has been designated
confidential by a third-party witness. In addition, two of the three responses contain citations to,
descriptions of, and quotations from documents subject to the Privacy Act and Protective Order
for FBI Documents, ECF No. 4255.

        All three responses can ultimately be filed on the public docket with appropriate
redactions. Judge Netburn had directed the parties to meet and confer by August 12, 2019,
concerning appropriate redactions to the briefing on Plaintiffs’ motion to compel and Saudi
Arabia’s motion to limit the scope of supplemental discovery, and related documents. ECF No.
4696, at 18. That deadline was stayed by its own terms when Plaintiffs filed Rule 72 objections
to the order imposing it.
      Case 1:03-md-01570-GBD-SN Document 4892 Filed 08/19/19 Page 2 of 2



The Honorable George B. Daniels and the Honorable Sarah Netburn
August 19, 2019
Page 2


        It would be most efficient to determine redactions to the briefing for the present motion
sequences (including Plaintiffs’ August 5 motions and objections, Saudi Arabia’s responses
today, and Plaintiffs’ replies that are due August 23) as part of that same meet-and-confer
process. Accordingly, Saudi Arabia respectfully requests that the Court accept its responses
today under seal and direct that proposed redactions for those filings be submitted together
with the other proposed redactions that will be due after Judge Daniels resolves Plaintiffs’ Rule
72 objections to Judge Netburn’s July 22 order.

                                                Sincerely,

                                                /s/ Michael K. Kellogg

                                                Michael K. Kellogg

                                                Attorney for the Kingdom of Saudi Arabia



Cc:    Chambers of the Honorable George B. Daniels (via facsimile)
